Case 1:20-cv-00841-DDD-JPM Document 8 Filed 08/07/20 Page 1of1PageID#: 42

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
JAMAL JAMAL, CIVIL DOCKET NO. 1:20-CV-00841-P
Petitioner
VERSUS JUDGE DRELL
WARDEN, MAGISTRATE JUDGE PEREZ-MONTES
Respondents
JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein (ECF No. 3), noting the absence of objections
thereto, and concurring with the Magistrate Judge’s findings under the applicable
law;

IT IS ORDERED that the Jamal’s request for an order enjoining Respondents
from transferring him from LaSalle Correctional Center is DENIED.

AE
THUS DONE AND SIGNED at Alexandria, Louisiana, this day of

A GUST, 2020.

DEE. D. DRELL
UNITED STATES DISTRICT JUDGE

 
